El Juez Asociado Sr. MacLearv,
emitió la siguiente opi-nión del Tribunal:
Francisco Galarza, el recurrente en esta causa, fué acusado en el Tribunal de Distrito de Ponee, del robo de una bece-rra, del valor de cincuenta dollars, de la finca de Crispin Nazario, conduciéndola á su propia finca, donde fué encon-trada, escondida en una bajía. Se alega que la ofensa acurrió durante el mes de Julio de 1902, después de haber empezado á regir los Códigos actuales. El juicio tuvo lugar en 4 de Abril de 1903, ante un jurado, el que después de oir las rela-ciones de los testigos, y el encargo de la Corte, dió un vere-dicto de culpable. El .demandado fué condenado á un año de presidio con trabajos forzados. <
Contra esta sentencia de la Corte el acusado interpuso re-curso de apelación para ante este Tribunal, basándose en el hecho de que la prueba practicada en el juicio oral, ante el jurado, no era suficiente para fundamentar la sentencia. El recurrente no comparece mediante su abogado, personal-mente, ante este Tribunal. Este solamente presenta un es-crito de apelación, sin alegar siquiera los hechos en que lo funda. El hecho del cual es acusado, bajo el Código Penal, sección 428 y 430, constituye el delito de hurto de mayor cuantía, y se castiga por encarcelamiento en el Presidio por no menos de uno, ni más de diez años.
*414Por esta aparece, por supuesto, que el demandado ha reci-bido el castigo más leve que prescribe la ley. Los autos no contienen ninguna declaración de excepciones y este Tribunal no puede saber si la evidencia practicada es suficiente para fundamentar la sentencia, por que no aparece íntegra. Si el abogado del acusado y apelante desea que el Tribunal examine esta cuestión, debería haberse preparado y presen-tado á la Corte de Distrito, firmada y certificada, en la que se expresara la prueba tal y como se presentó en el juicio oral.
Habiendo dejado de hacer esto no puede tomarse en'con-sideración «i la prueba era suficiente para fundamentar el veredicto. Habiendo examinado cuidadosamente esta, causa, se impone la conclusión de que el acusado fué debidamente declarado convicto, y no habiendo error alguno en la sen-tencia, ésta debería ser confirmada.

Confirmada.

Jueces concurrentes, Sres. Presidente, Quiñones y Asocia-dos, Hernández y Sulzbacber.
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso.